Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows:

Please amend the Substitute Specification Clean Version filed on 09/07/2021:

Page 9, last line, inserted --  As the extension shaft 15 extends within the passage 20, the inner tubular passage 27 constitutes an inner passage of the head component 13 as indicated in Figure 2.-- after “essentially one part.”

Page 10, line 22, inserted --  The screw thread 60 forms part of the extension shaft 15 and is located within the inner tubular passage 27 as indicated in Figures 1 and 2.-- after “the screw thread 58 of the connector 18.”.

Page 11, line 11, replaced “formation” with --component 13--.


Page 11, line 14, replaced “screwed” with --moved--.

Page 12, line 16, deleted “of the head formation 14”.

Page 12, line 19, deleted “of the” before “passage 27”.

Page 13, line 12, replaced “readily with” with --be readily--.

Page 13, line 13, replaced “lop 74” with --loop 74--.

Page 14, line 22, replaced “head formation 15” with --head formation 14--.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN W ARK whose telephone number is (571)272-6885.  The examiner can normally be reached on M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
								/DARREN W ARK/                                                                                      Primary Examiner, Art Unit 3647                                                                                                                  





DWA